*274Opinion by
Dallinger, J.
The merchandise is a large glass bottle hold in a metal frame and mounted on a metal stand equipped with wheels underneath. At the hearing the plaintiff testified that the article is capable of containing fifteen gallons of liquid, that it is used in his home to serve cognac, that he also' has a similar but smaller one in his home in Michigan, and that these are the only two bottles of this kind in the United States to the best.of his knowledge. It was stipulated between counsel that “the article in question is composed in chief value of base metal, which is not aluminum, and not composed of iron or steel and enameled or glazed with vitreous glasses, and silver plated.” In view of the established facts and following Viking v. United States (2 Cust. Ct. 237, C. D. 132) the article in question was held dutiable as hollow ware, plated with silver, at 50 percent under paragraph 339 as claimed.